UNPUBLISHED

PER CURIAM.
Maurice Bernard Stewart, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stewart v. Leak, No. CA-03-1686JFM-1 (D.Md. Jan. 14, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED